PER CURIAM.
On this appeal, Plaintiff-Appellant, Na-jam Azmat, M.D. (“Dr. Azmat”) appeals the District Court’s grant of summary judgment motion in favor of DefendantAppellee, Tommy Thompson, Secretary (“Secretary”) of the Department of Health and Human Services (“HHS”). This action is brought under the Privacy Act and the Administrative Procedure Act, with Dr. Azmat challenging the Secretary’s maintenance of an adverse action report listed with the National Practitioner Data Bank, and the Secretary’s refusal to provide Dr. Azmat with copies of prior correspondence with regard to information pertaining to a review process commenced against Dr. Azmat.
Having had the benefit of oral argument, and having studied the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment for Defendant-Appellee, Secretary Thompson. Accordingly, we AFFIRM the judgement of the district court for the reasons set out by that court in its order filed February 5, 2001.